Citation Nr: 1045244	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 2008 rating decision rendered by the St. Paul, Minnesota 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was given a private medical examination in July of 
2007.  As a result of the private medical examination, an 
Audiogram Progress Note revealed the Veteran displayed an 
auditory threshold in both ears of 15 decibels at 500 Hertz, 25 
decibels at 1000 Hertz, 55 decibels at 2000 Hertz, 70 decibels at 
3000 Hertz and 60 decibels at 4000 Hertz.  The Veteran scored a 
92 percent on his speech recognition score for his right ear and 
a score of 88 percent on his speech recognition score for his 
left ear.  The "impressions" section listed on the Audiogram 
Progress Note stated that the Veteran had "mild to moderate" 
sensorineural hearing loss.

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability; (2) evidence of an in-service event, injury 
or disease; and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. §5103A(d) (West 2009); 38 
C.F.R. §3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  To this end, the Veteran was given a VA medical 
examination in June of 2008 in conjunction with his claim of 
bilateral hearing loss.  The Veteran stated in his claim that he 
is experiencing decreased hearing; information which he is 
competent to provide to the Board.  The Board accepts that the 
Veteran was exposed to some acoustic trauma during his military 
service insofar as the RO determined service connection for 
tinnitus that was directly related to the Veteran's military 
service.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The VA examiner's June 2008 examination report consisted of a 
series of check marks made by the examiner indicating which 
statements he agreed with as a result of his evaluation of the 
Veteran's hearing.  Most relevant, the Board notes that the VA 
examiner checked a box which stated as follows:  "It is not 
likely that hearing loss is related to noise exposure while in 
the service.  Normal separation audio in both ears."

In the decision of Williams v. Shinseki, 2010 WL 4464433 (Vet. 
App. 2010) (Unreported Memorandum Op.), the U.S. Court of Appeals 
for Veterans Claims recently discussed the sufficiency of VA 
medical examination reports.  Please note that the Williams 
decision is an unreported memorandum opinion, therefore it holds 
no precedential value.  In Williams, the Court held that the VA 
examination report presented was inadequate insofar as the VA 
examiner's sole reason for saying that the veteran's hearing loss 
was not related to service was his observation that the veteran's 
hearing acuity upon discharge was normal.  The Court ruled that 
the examiner did not provide a clear rationale for his conclusion 
and remanded the decision back to the Board for further 
development.  In support of its holding, the Court reasoned as 
follows:  "To have probative value, a medical examination report 
submitted to the Board must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two; if the diagnosis is not supported by findings 
on the examination report, the Board must return the report to 
the examiner as inadequate for rating purposes."  Williams, 2010 
WL 4464433 at *1 (citing 38 C.F.R. §4.2 (2010) and Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)).  

In the present case, the medical examiner in July 2008 found that 
the Veteran's hearing loss was not likely caused by his in-
service noise exposure because his hearing acuity was within 
normal limits at the time of his separation from service.  
However, a veteran is not precluded from being awarded service 
connection for a hearing disability merely because his hearing 
was within normal limits on audiometric testing at separation 
from service.  Hensley v. West, 5 Vet. App. 155, 159 (1993).  In 
accordance with Hensley, and more recently, Williams, because the 
examiner's sole reason for saying that his hearing loss was not 
related to service was his conclusion that the Veteran's hearing 
acuity upon separation was normal, the examiner did not provide a 
full analysis and clear rationale for his conclusion.  
Accordingly, the Board finds that the June 2008 VA examiner's 
opinion is incomplete and a new examination based on sound 
medical principles with a nexus opinion should be provided to the 
Veteran.  The examiner should take into account the Veteran's 
entire medical history, address his contentions and provide a 
complete and thorough rationale for any opinion provided.  Any 
forms used by the examiner requiring him to provide a nexus by 
placing a checkmark next to statements he agrees with pertaining 
to the Veteran's medical condition will be inadequate and 
insufficient.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's bilateral hearing loss.  The examiner 
should specifically delineate all diagnoses 
based on sound medical principles.  All 
necessary testing should be conducted.  The 
Veteran's claims folder, including a copy of 
this Remand, should be available to the 
examiner and reviewed in conjunction with the 
examination.  This report should include a 
discussion of the Veteran's documented medical 
history as well as the Veteran's assertions 
regarding his symptomatology.  The Board 
accepts, and the VA examiner should accept, 
that the Veteran was exposed to acoustic trauma 
during his military service.  The Veteran is 
also competent to describe a sense of decreased 
hearing.

After the examination is complete, the examiner 
should then provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 50 
percent) that the Veteran's bilateral hearing 
loss is related to any exposure to acoustic 
trauma (due to helicopters, C-130's on the 
flight line, small arms, machine guns, and 
diesel generators) during his period of active 
military service.  It is essential that the 
opinion be accompanied by a rationale and that 
the rationale consider the Veteran's accounts 
of exposure to acoustic trauma.  The basis for 
the opinion should by fully explained with a 
complete written discussion of the pertinent 
record evidence contained in the claims file 
and/or sound medical principles relied upon in 
the study of this case.  Any forms used by the 
examiner requiring him to provide a nexus by 
placing a checkmark next to statements he 
agrees with pertaining to the Veteran's medical 
condition will be inadequate and insufficient.  
In other words, a medical opinion that is 
cursory and conclusory in nature will not 
suffice.

2.  Once the above actions have been completed, 
readjudicate the claim.  If the issue on appeal 
remains denied, a supplemental statement of the 
case should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2010), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. §20.1100(b) (2010).

